Dismissed and Memorandum Opinion filed February 8, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00666-CR
                               NO. 14-21-00667-CR

                      JOHN REGINALD DAY, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                             Harris County, Texas
                    Trial Court Cause No. 1643495, 1643496

                          MEMORANDUM OPINION

      Appellant entered guilty pleas to the offenses of (1) felon in possession of a
firearm and (2) possession with intent to deliver cocaine, a controlled substance. In
accordance with the terms of two plea bargain agreements with the State, the trial
court assessed punishment at confinement for 20 years in the Institutional Division
of the Texas Department of Criminal Justice for each offense to run concurrently.
We dismiss the appeal.
      The trial court signed two certifications of the defendant’s right to appeal in
which the court certified these are plea bargain cases, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are
included in the records on appeal. See Tex. R. App. P. 25.2(d). The records support
the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On January 3, 2022, this court notified the parties that the appeals
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. No response has been received.

      Accordingly, we dismiss the appeals.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2